[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1424

                    JAMES MACFARLANE,

                  Plaintiff, Appellant,

                            v.

                       BERYL RICH,

                   Defendant, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF NEW HAMPSHIRE

   [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]

                          Before

                 Selya, Stahl and Lynch,
                    Circuit Judges.

 James MacFarlane on brief pro se.
 Diane M. Gorrow and Soule, Leslie, Kidder, Sayward &amp; Loughmanon Motion for Summary Disposition for appellee.

October 13, 1998

                                                     Per Curiam.  James MacFarlane appeals pro se from the
district court's dismissal of his complaint pursuant to
Fed.R.Civ.P. 12(b)(6).  MacFarlane concedes that the district
court properly dismissed the complaint on the grounds that it
1) fails to adequately allege state action and 2) fails to
state a cause of action under New Hampshire law because the
contested alimony order has not yet been overturned in state
court. We affirm the dismissal of the complaint on those two
grounds. See Loc. R. 27.1.